OPINION — AG — ** DEFINITION OF WORD " PAWNEE " ** IF (BUT ONLY IF) THE OKLAHOMA PLANNING AND RESOURCES BOARD FINDS THAT IT IS UNNECESSARY TO EXPEND ALL OR ANY PORTION OF THE AMOUNTS APPROPRIATED TO SAID BOARD BY SECT. 1 OF SENATE BILL NO. 104 FOR THE " INDIAN EXPOSITION — PAWNEE " FOR SAID SPECIFIC PURPOSE; THEN SAID UNNECESSARY AMOUNTS MAY BE TRANSFERRED TO ANY OTHER ITEM OF APPROPRIATION CONTAINED IN SECT. 1 (IN THE MANNER PROVIDED BY 62 O.S. 41.12 [62-41.12]) AND EXPENDED FOR ANY PURPOSE FOR WHICH SUCH OTHER ITEM OF APPROPRIATION MAY BE EXPENDED. (SURPLUS FUNDS, EXTRA FUNDS, TRANSFERRED TO ANOTHER ACCOUNTS, FUNDS) CITE: 62 O.S. 41.12 [62-41.12], 74 O.S. 356.2 [74-356.2] (RICHARD M. HUFF)